Exhibit 10(m)

SECOND AMENDMENT AND MODIFICATION
TO LOAN AGREEMENT

          THIS SECOND AMENDMENT AND MODIFICATION TO LOAN AGREEMENT (the
“Amendment”) is made effective as of January 31, 2003 by and among BERGER
HOLDINGS, LTD., a Pennsylvania corporation (“BHL”), BERGER FINANCIAL CORP., a
Delaware corporation (“BFC”), BERGER BROS COMPANY., a Pennsylvania corporation
(“BBC”), COPPER CRAFT, INC., a Texas corporation (“CCI”), WALKER METAL PRODUCTS,
INC., a Georgia corporation (“WMPI”)(BHL, BFC, BBC, CCI and WMPI being each
individually referred to as a “Borrower” and collectively as the “Borrowers”)
and WACHOVIA BANK, NATIONAL ASSOCIATION(“Bank”).

BACKGROUND

          A.     Borrowers and Bank have entered into a certain Loan and
Security Agreement dated June 13, 2002 (as amended by that certain Amendment and
Modification to Loan Agreement dated August 19, 2003, and as the same may be
amended, supplemented or restated from time to time, the “Loan Agreement”)
pursuant to which Bank extended certain credit facilities to Borrowers.

          B.     Borrowers have now requested that Bank extend an additional
$750,000 term loan to Borrowers which Bank has agreed to do, all on the terms
and conditions more fully set forth herein.

          C.     All capitalized terms used but now defined herein shall have
the meaning given to such terms in the Loan Agreement.

          NOW THEREFORE, the parties hereto, intending to be legally abound,
hereby agree as follows:

                    1.     Term Loan C.

                            (a)     Subject to the terms and conditions of the
Loan Agreement and this Amendment (including without limitation the conditions
precedent set forth herein), Bank agrees to extend to Borrowers a term loan in
the original principal amount of Seven Hundred Fifty Thousand Dollars ($750,000)
(“Term Loan ‘C’”). Borrowers’ obligation to repay Term Loan C shall be further
evidenced by a promissory note executed and delivered by Borrowers to Bank in
the face amount of Seven Hundred Fifty Thousand Dollars ($750,000) (“Term Note
‘C’”), which shall be in a form acceptable to Bank.

                            (b)     Borrowers shall use the proceeds of Term
Loan C solely to repay a portion of the existing Subordinated Indebtedness owed
to Argosy Investment Partners, L.P.

                            (c)     The entire outstanding principal balance of
Term Loan C will accrue interest at the Agent Borrower’s option at (i) the LMIR
Rate plus Applicable Margin or (ii) the LIBOR Rate plus the Applicable Margin,
provided however, at no time shall the



--------------------------------------------------------------------------------

applicable rate of interest charged to sums outstanding and accruing interest
under Term Loan C at the LMIR Rate plus the Applicable Margin exceed the Prime
Rate.

                            (d)     Borrowers understand and agree that subject
to the provisions of this Agreement, the LIBOR Rate plus Applicable Margin or
the LMIR Rate plus Applicable Margin, as applicable, which applies to the
outstanding principal balance of Term Loan C shall apply to the entire
outstanding principal balance of Term Loan C.

                            (e)     Borrowers agree to pay to Bank interest on
the principal balance of Term Loan C on the first day of each calendar month,
commencing on March 1, 2003 and on the first day of each month thereafter
through February 1, 2005 (the “Term Loan C Maturity Date”). Borrowers agree to
pay to Bank the principal balance of Term Loan C in five (5) equal and
consecutive monthly installments of $125,000 each, on the first day of each
calendar month, commencing on September 1, 2004, and in one (1) final payment of
the remaining principal balance of Term Loan C plus all accrued and unpaid
interest thereon on the Term Loan C Maturity Date.

                    2.     Amendments to Loan Agreement. Effective as of the
date of this Amendment

                            (a)     The definition of the term “Applicable
Margin” appearing in Section 1.1 of the Loan Agreement is amended to add the
following thereto:

                                       “Term Loan
C                            3.00%”

                            (b)     The following definitions appearing in
Section 1.1 of the Loan Agreement are amended in their entirety:

 

“Notes” means collectively the Revolver Note and the Term Notes.

 

 

 

“Term Loans” means collectively Term Loan A, Term Loan B, and Term Loan C.

 

 

 

“Term Notes” means collectively, Term Note A, Term Note B, and Term Note C.

                            (c)     The following definitions shall be added to
Section 1.1 of the Loan Agreement:

 

“Term Loan C means the $750,000 term loan extended by Bank to Borrowers January
31, 2003.

 

 

 

“Term Note C” means the $750,000 term note from Borrowers to Bank dated January
31, 2003 evidencing Term Loan C.

                            (d)     Section 15.2 of the Loan Agreement is
deleted in its entirety and the following language substituted in its place:

-2-



--------------------------------------------------------------------------------

 

“Borrowers will maintain a ratio of consolidated Funded Debt to consolidated
EBITDA of not more than (a) 2.85 to 1.0 for the fiscal quarter ending March 31,
2002 and for each quarter end thereafter through and including September 30,
2002, (b) 2.60 to1.0 for the fiscal quarter ending December 31, 2002, and (c)
2.35 to 1.0 for each fiscal quarter end thereafter.”

                            (e)     The language “Except as disclosed on
Schedule 12.16,” shall be added to the beginning of the last sentence of Section
12.16 of the Loan Agreement.

                            (f)     Section 12 of the Loan Agreement is amended
to add the items contained in Schedules 12.7, 12.16, 12.17, 12.18, 12.21,
12.22(d),(e), 12.26 and 12.27, as more fully described on Exhibit “A” attached
hereto.

                    3.     Conditions Precedent. The obligation of Bank to
extend Term Loan C to Borrowers and to amend the terms of the Loan Agreement as
provided herein is subject to the fulfillment, to the satisfaction of Bank, of
each of the following conditions. All of such agreements, documents and other
items must be in form, content and all other respects satisfactory to Bank in
its sole discretion. Bank is not waiving a breach of any warranty or
representation made by any Borrower hereunder or any agreement, document, or
instrument delivered to Bank or otherwise referred to herein, and any claims and
rights of the Bank resulting from any breach or misrepresentation by any
Borrower are specifically reserved by the Bank.

                            (a)     Bank shall have received each of the
following documents, duly executed and notarized (if applicable):

                                       (i)     Term Note C

                                       (ii)    Such other documents and
agreements as Bank may require.

                            (b)     Bank shall have received payment of its
$12,500 loan fee.

                            (c)     Bank shall have received a certificate from
each Borrower attesting to the resolutions of the appropriate governing body,
authorizing the execution, delivery, and performance of Term Note C, this
Amendment and the other documents to which Borrowers are a party and authorizing
specific officers of Borrowers to execute the same.

                            (d)     All representations and warranties of
Borrowers set forth in the Loan Documents shall be true at and as of the date
hereof (except to the extent that such representations and warranties relate
solely to an earlier date).

                            (e)     The information contained in the Schedules
attached hereto as Exhibit “A” shall be acceptable to Bank

                            (f)     No condition or event shall exist or have
occurred which would constitute a default or an Event of Default under the Loan
Documents.

-3-



--------------------------------------------------------------------------------

                            (g)     All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered, executed or recorded.

                    4.     Representations and Warranties. In order to induce
Bank to enter into this Amendment, extend Term Loan C and effect the other
modifications set forth herein, each Borrower:

                            (a)     ratifies, confirms and agrees that the Loan
Agreement, as amended by this Amendment, and all other Loan Documents are valid
binding and in full force and effect as of the date of this Amendment, and
enforceable in accordance with their terms.

                            (b)     represents and warrants that, as of the date
of this Amendment, (i)the outstanding principal balance of the Revolver Note is
$4,472,383.38, of Term Loan A is $2,199,999.99 and of Term Loan B is
$1,900,000.00, (ii) interest on the Loans has been paid in full through January
1, 2003, and (iii) the aggregate amount available to be drawn under all Letters
of Credit is $1,000,000.00.

                            (c)     agrees that no Borrower has any defense,
set-off, counterclaim or challenge against the payment of any sums owed or owing
under the Loan Documents or the enforcement of any of the terms of the Loan
Documents.

                            (d)     ratifies, confirms and continues all liens,
security interests, pledges, rights and remedies granted to Bank in the Loan
Documents and agrees that such liens, security interests and pledges shall
secure all of the Obligations under the Loan Documents as amended by this
Amendment.

                            (e)     represents and warrants that all
representations and warranties in the Loan Documents are true and complete as of
the date of this Amendment (except to the extent that such representations and
warranties relate solely to an earlier date).

                            (f)     agrees that its failure to comply with or
perform any of its covenants or agreements in this Amendment will constitute an
Event of Default under the Loan Documents.

                            (g)     represents and warrants that no condition or
event exists after taking into account the terms of this Amendment which would
constitute an Event of Default (or will, upon the giving of notice or the
passage of time, or both constitute and Event of Default).

                            (h)     represents and warrants that the execution
and delivery of this Amendment by Borrowers and all documents and agreements to
be executed and delivered pursuant to this Amendment:

                                       (i)     have been duly authorized by all
requisite corporate action of each Borrower;

                                       (ii)     will not conflict with or result
in a breach of, or constitute a default (or with the passage of time or the
giving of notice or both, will constitute a default) under, any of the terms,
conditions, or provisions of any applicable statute, law, rule, regulation

-4-



--------------------------------------------------------------------------------

or ordinance or any Borrower’s articles of incorporation, by-laws or any
indenture, mortgage, loan or credit agreement or instrument to which any
Borrower is a party or by which it may be bound or affected, or any judgment or
order of any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign; and

                                       (iii)     will not result in the creation
or imposition of any lien, charge or encumbrance of any nature whatsoever upon
any of the property or assets of any Borrower under the terms or provisions of
any such agreement or instrument, except liens in favor of Bank.

                    5.     Miscellaneous .

                            (a)     Borrowers agree to pay all of Bank’s costs
and expenses in connection with the review, preparation, negotiation,
documentation and closing of this Amendment and the consummation of the
transactions contemplated hereunder, including without limitation, costs, fees
and expenses of counsel retained by Bank and all fees related to filings,
recording of documents and searches, whether or not the transactions
contemplated hereunder are consummated. Nothing contained herein shall limit in
any manner whatsoever Bank’s right to reimbursement under any of the Loan
Documents. The agreement set forth in this Paragraph 5(a) shall survive the
repayment of the Notes.

                            (b)     Except as may be expressly set forth herein,
the terms and conditions of the Loan Documents (INCLUDING WITHOUT LIMITATION THE
AUTHORIZATIONS TO CONFESS JUDGMENT SET FORTH THEREIN) are ratified and
confirmed, shall remain in full force and effect, and shall secure all of
Borrowers’ liabilities to Bank under the Notes and the Loan Agreement. In
furtherance of the foregoing, each Borrower, in its capacity as Guarantor of the
Loans pursuant to its Surety Agreement executed and delivered in connection with
the Loan Agreement, hereby consents to the modifications, amendments and
agreements set forth in this Amendment and further ratifies, confirms and agrees
that its Surety Agreement (INCLUDING WITHOUT LIMITATION THE AUTHORIZATIONS TO
CONFESS JUDGMENT SET FORTH THEREIN) is and shall continue to be in full force
and effect and that each Borrower, in its capacity as Guarantor of the Loans, is
and shall continue to be liable for the Guaranteed Obligations (as such term is
defined in the Surety Agreements), including without limitation those arising
with respect to Term Loan C) to the fullest extent set forth therein. Also in
furtherance of the foregoing, each Borrower, in its capacity as subordinating
creditor pursuant to that certain Intercompany Subordination Agreement dated as
of June 13, 2002, hereby consents to the modifications, amendments and
agreements set forth in this Amendment and further ratifies, confirms and agrees
that its Subordination Agreement is and shall continue to be in full force and
effect and that the Senior Debt (as such term is defined in such Subordination
Agreement) shall include without limitation, the indebtedness evidenced by Term
Loan C.

                            (c)     Nothing contained herein and no actions
taken pursuant to the terms hereof are intended to constitute a novation of the
Loan Agreement or any of the Loan Documents and shall not constitute a release,
termination or waiver of any of the liens, security interests, rights or
remedies granted to Bank in the Loan Documents.

-5-



--------------------------------------------------------------------------------

                            (d)     Except as otherwise provided herein, nothing
herein contained and no actions taken by Bank in connection herewith shall
constitute nor shall they be deemed to be a waiver, release or amendment of or
to any rights, remedies, or privileges afforded to Bank under the Loan
Documents. Nothing herein shall constitute a waiver by Bank of any Borrower’s
compliance with the terms of the Loan Documents, nor shall anything contained
herein constitute an agreement by Bank to enter into any further amendments with
Borrowers.

                            (e)     To the extent of any inconsistency between
the terms and conditions of this Amendment and the terms and conditions of the
other Loan Documents, the terms and conditions of this Amendment shall prevail.
All terms and conditions of the Loan Documents not inconsistent herewith shall
remain in full force and effect and are hereby ratified and confirmed by
Borrowers.

                            (f)     This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

                            (g)     The headings of the Sections of this
Amendment are inserted for convenience only and shall not be deemed to
constitute a part of this Amendment.

                            (h)     This Amendment has been made, executed and
delivered in the Commonwealth of Pennsylvania and will be construed in
accordance with and governed by the laws of such Commonwealth, without regard to
any rules or principles regarding conflicts of law or any rule or canon of
construction which interprets agreements against the draftsman.

                            (i)     This Amendment may be executed in any number
of counterparts, all of which taken together constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Any signature delivered via facsimile shall be deemed an
original signature hereto.

                            (j)     BORROWERS AND BANK WAIVE ANY RIGHT TO TRIAL
BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS
AMENDMENT, (b) ARISING UNDER ANY OF THE OTHER LOAN DOCUMENTS OR (c) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF BORROWERS, WITH
RESPECT TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE. BORROWERS AND BANK AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWERS AND
BANK TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH BORROWER ACKNOWLEDGES
THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS SECTION,
THAT IT FULLY UNDERSTANDS ITS TERMS , CONTENT AND EFFECT, AND THAT IT
VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS SECTION.

-6-



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-7-



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first written above.

 

BERGER HOLDINGS, LTD.

 

BERGER FINANCIAL CORP.

 

BERGER BROS COMPANY

 

COPPER CRAFT, INC.

 

WALKER METAL PRODUCTS, INC.

 

 

 

By:

/s/ FRANCIS E. WELLOCK , JR .

 

 

--------------------------------------------------------------------------------

 

Name:

Francis E. Wellock, Jr.

 

Title (as to all):

CFO

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ MARTIN J. COSTELLO

 

 

--------------------------------------------------------------------------------

 

Name:

Martin  J. Costello

 

Title:

Vice President

-8-



--------------------------------------------------------------------------------

EXHIBIT “A”

Schedules to Section 12 of the Loan Agreement

-9-